Citation Nr: 0929412	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  04-08 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2. Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU 
rating).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from December 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for PTSD and assigned a 30 
percent disability rating, effective from October 4, 2001.  
By decision dated in June 2007, the Board granted a 50 
percent rating for the service-connected PTSD, denying a 
rating in excess of 50 percent.  The Veteran filed an appeal 
with the U.S. Court of Appeals for Veterans Claims (Court).  
In January 2009, the parties filed a Joint Motion for partial 
remand with the Court.  In January 2009, the Court issued an 
Order granting the Joint Motion and remanding that part of 
the Board's decision which had denied a disability rating in 
excess of 50 percent for PTSD.

The appeal is REMANDED to the Department of Veterans Affairs 
RO.  VA will notify the when further action is required.


REMAND

The Board finds that in light of the Joint Motion which has 
been granted by the Court, and in light of new caselaw issued 
by the Court subsequent to the Board's June 2007 decision, 
this matter must be remanded for further development and 
readjudication by the RO.

Rating in excess of 50 percent for PTSD

In the Joint Motion, the parties noted that the record 
contains numerous instances where the evidence raised the 
issue of employability.  The parties found, however, that in 
its analysis, the Board had provided no discussion as to 
whether the Veteran would be entitled to an extra-schedular 
disability rating under 38 C.F.R. § 3.321(b)(1), and that, in 
particular, the Board "made no mention of nor appears to 
have considered" the Veteran's claim that her PTSD 
interferes with employment "other than to cite records from 
the Social Security Administration (SSA) to the effect that" 
such records evidenced that she was unemployable due to 
reasons other than PTSD.  The parties also indicated that 
"the Board stated that the SSA records made 'no mention' of 
her PTSD", noting that a Disability Determination and 
Transmittal report dated in August 2003 showed a secondary 
diagnosis of "affective/mood disorders" and another SSA 
form listed PTSD under anxiety-related disorders.  

In that regard, the Board notes there are actual multiple 
copies of that the Disability Determination and Transmittal 
report referred to by the parties, which are dated in July 
and August December 2003.  While the Board is not versed in 
SSA procedures and forms, a plain reading of these reports 
appears to show they are merely reopenings or 
reconsiderations of the Veteran's claim for SSA benefits.  
The Board acknowledges that these documents are signed by 
doctors and do show that the Veteran had secondary diagnoses 
of affective/mood disorders.  However, there is no indication 
in these documents that SSA had determined that the Veteran 
was disabled (or unemployable) due to these conditions.  
Rather, it is the September 2004 Disability Determination and 
Transmittal report in which the Veteran was determined to be 
disabled staring in March 2003, due to primary and secondary 
diagnoses in which there was no mention of her having been 
found disabled by affective/mood disorders, PTSD, or any 
other psychiatric disorder.  

With regard to the other SSA form mentioned by the parties, 
the Board notes that the title of that form is obscured, but 
it is classified as Form SSA-2506-BK and appears to be a 
psychiatric evaluation form signed by a private psychologist 
in December 2003.  This document indicates that the Veteran's 
medical dispositions were "Impairment(s) Not Severe" and 
"Coexisting Nonmental Impairment(s) that Requires Referral 
to Another Medical Specialty" and that the categories upon 
which the medical dispositions were based included organic 
mental disorders, specified as ADHD, and anxiety-related, 
specified as PTSD.  There is an attached narrative in which 
the conclusion indicates that the Veteran's mental condition 
is non-severe, and that the Veteran's disabilities 
essentially stem from her physical (non-mental and non-
psychiatric) conditions.  Although the Board's statement that 
"there was no mention of PTSD or related symptoms" is not 
entirely accurate, a review of the SSA records shows that the 
Veteran was eventually found disabled by SSA due to 
conditions other than any of her mental/psychiatric 
disorders.  Moreover, the two references to PTSD (in the SSA 
records) as noted by the parties in the Joint Motion are 
merely "notations" of the Veteran's diagnosis and do not in 
any way associated her mental/psychiatric disorders with her 
ability to work or her disabled status.  

Nonetheless, the Board notes that in exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  In Thun v. Peake, 22 Vet. 
App. 111 (2008), issued after the Board's decision in this 
matter, the Court instructed that the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  This requires a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
criteria found in the Rating Schedule for that disability.  
Thus, the RO is directed to consider 38 C.F.R. § 3.321(b)(1) 
and Thun v. Peake, supra, in re-adjudicating the claim for a 
higher rating for PTSD.  

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  In addition, in January 2008, the Court 
issued a decision in the appeal of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), which held that VCAA notice of 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to increased rating claims, and outlined the 
information which must be included in notices to a veteran 
filing a claim for increased rating.  The Board is confident 
that the RO will fully address these mandates on remand.  

Entitlement to a TDIU Rating

In the Joint Motion, the parties indicated that on remand the 
Board should reconsider its determination that the issue of a 
total rating based on individual unemployability due to 
service-connected disability was not properly before the 
Board based on the Board's determination that the Veteran had 
failed to file a notice of disagreement (NOD) with respect to 
that issue.  The parties noted that the Board's decision did 
not appear to have considered that the Veteran, through her 
representative, had, in a September 2005 statement, 
"explicitly stated that she wished to appeal the RO's 
determination as to both the issue of a greater initial 
evaluation and that of TDIU".  

In that regard, the Board notes that in February 2004, the 
Veteran filed an informal claim for a TDIU rating.  In July 
2004 she filed a formal claim for a TDIU rating (VA Form 21-
8940).  By March 2005 rating decision, the RO denied a TDIU 
rating.  After a thorough review of the claims files, the 
Board cannot find the aforementioned September 2005 
statement, by the Veteran and through her representative, in 
which she "explicitly stated that she wished to appeal the 
RO's determination as to both the issue of a greater initial 
evaluation and that of TDIU".  Rather, the Board finds a VA 
Form 646 (Statement of Accredited Representative in Appealed 
Case) dated in September 2005, with an attached statement 
from the representative, which shows that the issue listed on 
appeal was PTSD.  In the narrative therein, the Veteran's 
representative indicated that the Veteran "was also denied 
Individual Unemployability in a March 8, 2005 Rating 
Decision".  The representative further indicated that a 
September 2004 deferred rating decision "had previously 
noted that the appeal for increased service connection and 
the claim for Individual Unemployability were 'inextricably 
intertwined'; we believe this to be the case, and ask that 
the issue of individual unemployability be considered along 
with any increase in service connection granted in this 
appeal".  

In considering whether the September 2005 document 
constitutes an NOD, the Board notes that an NOD is defined as 
a written communication from a claimant or the representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination of an agency of original 
jurisdiction, and a desire to contest the result.  While 
special wording is not required, the NOD must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. § 
20.201.  Given the content of the representative's statement 
and the date that it was received by the RO, the Board 
construes this correspondence as a timely NOD with the March 
2005 RO rating decision (which had denied a TDIU rating).  
See 38 C.F.R. §§ 20.201, 20.302; see also EF v. Derwinski, 1 
Vet. App. 324, 326 (1991) (VA must liberally construe all 
documents filed by a claimant).  Therefore, the Board must 
remand this issue for proper issuance of an SOC as to TDIU, 
and to provide the Veteran an opportunity to perfect an 
appeal of the issue thereafter by filing a timely substantive 
appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  

The Board notes that, subsequent to the Board's June 2007 
decision, the Veteran's representative, on her behalf, 
submitted an informal claim for a TDIU rating in September 
2008.  It appears that the RO has commenced working on that 
claim.  It is unclear as to the current status of that claim, 
however, it is crucial that the Veteran be advised that she 
must still perfect the appeal of the RO's March 2005 denial 
of a TDIU rating by filing a timely substantive appeal (VA 
Form 9) - after she receives the soon-to-be-issued SOC.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which provides an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the claims 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

2.  Consider the Veteran's claim for a 
higher rating under the guidelines of 
38 C.F.R. § 3.321 and Thun v. Peake, 
supra.

3.  Upon completion of the above requested 
development, reconsider the Veteran's 
claim and provide a supplemental statement 
of the case (SSOC) as appropriate.

4.  Issue an appropriate SOC pertaining to 
the claim for a TDIU rating.  The SOC 
should be sent to the Veteran and she must 
be advised of the time limit for filing a 
substantive appeal.  If the appeal is 
timely perfected, the matter should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

